Title: To James Madison from James C. Mountflorence, 17 April 1801 (Abstract)
From: Mountflorence, James C.
To: Madison, James


17 April 1801, Paris. Has received from Cathalan copy of enclosed circular letter brought by ship Anna Maria, which left Tunis on 24 Mar. Cathalan has forwarded by Bordeaux two large packets for State Department, one from Tripoli and the other from Tunis. Mountflorence is transmitting copies of the circular to North Sea ports and Great Britain.
 

   
   RC and enclosure (DNA: RG 59, CD, Paris, vol. 1). RC 1 p.; docketed by Wagner as received 16 July. The enclosed circular letter from Cathcart, 21 Feb. 1801 (1 p.), is endorsed by Cathalan on 8 Apr. and Mountflorence on 16 Apr.



   
   A full transcription of this document has been added to the digital edition.

